Citation Nr: 1636221	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  04-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a chronic low back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 2003. 

This appeal initially came before the Board of Veterans' Appeals (Board) from the February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In pertinent part, the Board remanded the issue on appeal in July 2008, October 2011, January 2013, and November 2013. 

In November 2013, the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a bipolar disorder was remanded for additional development.  Following development, in February 2016, the Veteran's claim was granted by the RO.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition, the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for hypertension was also remanded in November 2013 in order to issue the Veteran a Statement of the Case (SOC) addressing her disagreement with the initial 10 percent disability rating.  In January 2016, an SOC was issued for this claim.  The Veteran has not submitted a timely substantive appeal.  Therefore, this issue is not before the Board and will not be discussed below.

The Veteran testified at a videoconference hearing at the RO in January 2008, before the undersigned Acting Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.  The Veteran had previously testified at a personal hearing before the RO in February 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required as to the issue of entitlement to service connection for a chronic low back disorder.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

In January 2013, the Board noted that the October 2010 VA examiner provided a negative etiological opinion against the possibility that a chronic low back disability was causally related to service.  Specifically, the VA examiner stated:

Lumbar back strain as likely as not with L1 compression deformity, of unknown onset. Mild functional impairment as subjectively reported. At time of separation physical examination, Veteran reports back pain and [physician] note documents episodic back pain, uses over-the-counter medications. This is not suggestive of a chronic low back condition.

The Board found that the VA examiner's rationale was unclear.  In particular, the conclusion appeared to be inconsistent with the reports of a continuity of low back pain.  Therefore, on remand a clearer statement of the opinion and accompanying rationale was requested and that the rationale must also give adequate consideration to the Veteran's competent lay statements of continuity of back pain dating back to service.

In November 2013, the Board remanded the matter as it noted that the 2010 VA examiner concluded that the Veteran had a compression deformity of L1 of unknown onset, but opined that the Veteran might have incurred that deformity in August 2005 when she was restrained due to violent behavior.  However, the only record associated with the Veteran's claims files with regard to an August 2005 hospitalization is a September 2005 VA examination report which reflects that the Veteran recently eloped from an inpatient unit at 8-West where she had been admitted for bipolar disorder.  The VA examiner did not discuss any examination of the Veteran's lumbar spine post-service until October 2010.  The October 2010 VA examination report is not an adequate basis upon which to evaluate the VA examiner's conclusion.  Therefore, the Board determined that more complete records of the Veteran's VA treatment in 2005 should be obtained, and an effort should be made to locate any reports of VA or private examination of the Veteran's lumbar spine prior to 2010. 

Subsequently, in February 2016 the VA examiner who conducted the October 2010 VA examination determined:

As likely as not [Veteran's] in-service lumbar strain - with onset after moving furniture as reported by [V]eteran - resolved which is the medically expected course of strain which is considered to be a self-limiting condition.  There is no objective evidence to support ongoing treatment for a low back condition in VA [Computerized Patient Record System] notes from 2003 to the present following [a] review of VA [Computerized Patient Record System] Pharmacy and [Department of Defense] remote data and no objective evidence to support [Veteran's] claim that she has had constant back pain since her 1990's in[-]service incident. 


Furthermore, the VA examiner stated that:

There is no objective evidence to suggest that [Veteran's] mild compression fracture of L1 is related in any way to her in[-]service resolved lumbar strain and while it falls within the realm of possibility, there is no objective evidence that the compression fracture which has been described as mild, occurred while being restrained during her hospital admission in 2005.

The Board now finds that the February 2016 VA opinion to be inadequate.  Significantly, the VA examiner appears to have based her opinion primarily on a lack of medical evidence of a continuity of treatment for chronic low back pain since service, the Board finds this opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  Moreover, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Here, the Board finds that the Veteran is competent to report symptoms of low back pain.  In addition, the Veteran clearly reported in the July 2003 separation examination that she experienced recurrent low back pain.  Overall, upon review of all the lay and medical evidence of record, the Board finds that her statements regarding recurring back pain since service separation are credible.

As such, the Board finds that the Veteran should be provided with another VA examination with a different VA examiner, if possible with an orthopedist, to determine the likely etiology and onset of her current low back disorder.




Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records have been obtained, if any, schedule the Veteran for a VA examination with an orthopedist to determine the nature and etiology of the claimed low back disability.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.

The examiner should separately opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's period of active duty service or are otherwise related to service. 

The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of her claimed disability in service and her statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should consider the service treatment records noting low back complaints in service and pain and report of recurrent pain at separation in July 2003.  The examiner should also consider whether it is related to her hospitalization in August 2005 when she was restrained due to violent behavior.  To the extent possible, the VA examiner should reconcile his/her findings/opinions with the opinions of record, including the February 2016 opinion. 

All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided.  If any of the above requested opinions cannot be made without resort to speculation, the VA examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


